                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION


KIM OGUNGBESAN,                                      )
                                                     )
                          Plaintiff,                 )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:17-CV-218-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the Commissioner of Social Security
pay to Plaintiff’s counsel, Charlotte W. Hall, the sum of $5,046.13 and that Plaintiff’s counsel
pay to Plaintiff the sum of $4,000.00 and upon the payment of such sums, this case is dismissed
with prejudice.



This Judgment Filed and Entered on July 15, 2019, and Copies To:
Charlotte Williams Hall                              (via CM/ECF electronic notification)
Cassia W. Parson                                     (via CM/ECF electronic notification)
David N. Mervis                                      (via CM/ECF electronic notification)




DATE:                                         PETER A. MOORE, JR., CLERK
July 15, 2019                          (By) /s/ Nicole Sellers
                                               Deputy Clerk
